1    Adam B. Nach – 013622
     Helen K. Santilli – 032441
2    LANE & NACH, P.C.
     2001 E. Campbell Avenue, Suite 103
3    Phoenix, AZ 85016
     Telephone No.: (602) 258-6000
4    Facsimile No.: (602) 258-6003
     Email: adam.nach@lane-nach.com
5    Email: helen.santilli@lane-nach.com
6    Holden Hoggatt – 32158
     Turbine Powered Technology, LLC
7    General Counsel
     298 Louisiana Road, Port of West St. Mary
8    Franklin, Louisiana USA 70538
     Telephone: (337) 924-0298
9    Fax: (337) 924-0290
     Email: holden@marineturbine.com
10
     Attorneys for Turbine Powered Technology, LLC
11

12                    IN THE UNITED STATES BANKRUPTCY COURT

13                              FOR THE DISTRICT OF ARIZONA

14   In re:                                          (Chapter 11 Case)

15   DAVID K. CROWE and COLLEEN M.                   Case No. 4:19-bk-04406-BMW
     CROWE,
16                                                   Adv. No. 4:19-ap-00260-BMW
                   Debtors.
17
                                                     MOTION TO CONTINUE APRIL 9,
18   TURBINE POWERED TECHNOLOGY,                     2020 HEARING FOR GOOD CAUSE
     LLC,
19                                                   Time:       11:00 a.m.
                   Plaintiff,
20                                                   Date:       April 9, 2020
     vs.                                             Location:   38 S. Scott Ave.
21                                                               Courtroom 446
     DAVID K. CROWE and COLLEEN M.                               Tucson, Arizona 85701
22   CROWE,
                                                     Video:      230 N. 1st Ave.
23                 Defendants.                                   Courtroom 301
                                                                 Phoenix, Arizona 85003
24
              Turbine Powered Technology, LLC (“TPT”), through undersigned counsel, hereby
25
     requests a short continuance of the April 9, 2020 hearing on David K. Crowe and Colleen M.
26
     Crowes’ (“Defendants”) Motion for Partial Summary Judgment (Counts I-III) (“MPSJ”). This
27
     Motion is supported by the following Memorandum of Points and Authorities.
28


 Case 4:19-ap-00260-BMW          Doc 59 Filed 03/09/20 Entered 03/09/20 15:55:57   Desc
                                 Main Document    Page 1 of 19
 1
                          MEMORANDUM OF POINTS AND AUTHORITIES
 2
           1. On November 13, 2019, Defendants filed the MPSJ.          (DCKT. 18). TPT filed its
 3
     response. (DCKT. 30). Defendants filed their reply. (DCKT. 37).
 4
           2. On January 3, 2020, TPT filed its Amended Motion to File Confidential Information and
 5
     Documents Under Seal (“Under Seal Motion”). (DCKT. 33). The Under Seal Motion seeks to
 6
     file documents establishing, inter alia, its trade secrets, intellectual property, and other
 7
     proprietary information under seal (“Documents”). Given the nature of TPT’s claims and its
 8
     history with the Defendants, TPT has serious concerns about filing information that would be
 9
     publically available on the docket. Such a filing would cause irreparable harm to TPT.
10
           3. This Court indicated TPT may amend or supplement its Under Seal Motion. Plaintiff is
11
     prepared to do so.
12
           4. On January 13, 2020, Defendants filed a limited objection to the Under Seal Motion.
13
     (DCKT. 40). One of the objections raised by the Defendants was that they were concerned that
14
     TPT could not produce certain documents because such a production may violate a protective
15
     order in the Louisiana State Court1 action.
16
           5. Turbine Embedded Systems (“TES”), a creditor of the Defendants, has through counsel
17
     also expressed concerns regarding production of the Documents. (Exhibit A).
18
           6. TPT requests this extension of time out of an abundance of caution. TPT filed a Motion
19
     for Authorization to Produce Evidence in the Louisiana State Court Case. (Exhibit B). Given the
20
     history of the parties and TES’ concerns, TPT believes this is the most appropriate course of
21
     action. The Louisiana State Court set a hearing on TPT’s request on March 30, 2020. (Exhibit
22
     C).
23
           7. TPT subsequently has also filed a filed a Motion for Confidentiality and Protective
24
     Order. (DCKT. 58).
25

26
     1
27    “Louisiana State Court” refers to the action TPT filed against, among others, David Crowe in the
     16th District Court for the Parish of St. Mary, State of Louisiana, case number 130379 Div. F.
28

                                                  2
 Case 4:19-ap-00260-BMW         Doc 59 Filed 03/09/20 Entered 03/09/20 15:55:57          Desc
                                Main Document    Page 2 of 19
 1
        8. In the meantime, TPT’s ability to provide evidence to support its claims is restrained by
 2
     the Louisiana State Court Protective Order, Defendants’ limited objections, and TES’
 3
     objections.
 4
        9. To the extent the objections are well-founded, the objections seek to prevent TPT from
 5
     producing, among other things, a portion of relevant computer program trade secrets, i.e.
 6
     source code, which restricts TPT’s ability to file that source code evidence under seal.
 7
        10. TPT is, therefore, presented with a dilemma as to how to simultaneously comply with
 8
     the Orders of both this Court, as well as of the Louisiana State Court. TPT’s options are to
 9
     either: (1) file the Documents under seal in this Court, but possibly in violation of the existing
10
     Protective Order issued by the Louisiana State Court and over the objections of Defendants and
11
     TES (which may incite further legal debacles); or (2) comply with the Protective Order, but
12
     lose its opportunity to file crucial and key evidence of its trade secrets in this Court.
13
        11. On March 9, 2020, TPT’s counsel called Fred Petersen, Defendants’ counsel to
14
     determine if the Debtors would stipulate to a continuance. Mr. Petersen was not available.
15
        12. As a result, TPT respectfully requests that this Court continue the April 9, 2020 thirty
16
     days. This continuance should be sufficient time for the Louisiana State Court to rule after the
17
     March 30, 2020 hearing, allow TPT to provide the Documents in this case, allow TPT to
18
     resolve the Defendants and TES’ objections, and provide time for Defendants, their counsel,
19
     and this Court to review the Documents prior to the hearing on the MPSJ.
20
            WHEREFORE, based on the foregoing, TPT respectfully requests that the Court enter
21
     the Order Continuing April 9, 2020 Hearing and for all other relief it deems just and proper.
22
            DATED: March 9, 2020
23                                               Respectfully Submitted by:
24                                               /s/ Holden Hoggatt
                                                 Holden Hoggatt (LBN 32158)
25                                               Hoggatt Law Group, APLC
                                                 Attorney for Turbine Powered Technology, LLC
26                                               298 Louisiana Road, Port of West St. Mary
                                                 Franklin, Louisiana 70538
27                                               337-924-0298
                                                 Holden@marineturbine.com
28

                                                  3
 Case 4:19-ap-00260-BMW         Doc 59 Filed 03/09/20 Entered 03/09/20 15:55:57              Desc
                                Main Document    Page 3 of 19
 1                                   CERTIFICATE OF SERVICE
 2   A COPY of the foregoing sent by
     U.S. Mail and/or electronic delivery to:
 3
     Frederick J. Petersen
 4   Isaac D. Rothschild
     Mesch, Clark & Rothschild, P.C.
 5   259 N. Meyer Avenue
     Tucson, AZ 85701
 6   Email: fpetersen@mcrazlaw.com
     Attorneys for Debtors
 7
     By /s/ Debbie McKernan
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                 4
 Case 4:19-ap-00260-BMW        Doc 59 Filed 03/09/20 Entered 03/09/20 15:55:57   Desc
                               Main Document    Page 4 of 19
1
2                            Exhibit “A”
3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


 Case 4:19-ap-00260-BMW   Doc 59 Filed 03/09/20 Entered 03/09/20 15:55:57   Desc
                          Main Document    Page 5 of 19
  From:           Todd Jackson
  To:             Grelda Castro; claims@recoverycorp.com; MTT - Legal; Ted McIntyre; contracts@tucsonembedded.com;
                  lbrew@mpfmlaw.com; ecfazb@aldridgepite.com; aaronw@w-legal.com; bstevens@jsslaw.com;
                  fbidlack@jsslaw.com; "adam.nach@lane-nach.com"; helen.santilli@lane-nach.com;
                  knye@waterfallattorneys.com; edward.k.bernatavicius@usdoj.gov; Holden Hoggatt; dan@panalaw.com; Fred
                  Petersen; Holden Hoggatt; Lauren Williams
  Subject:        RE: Turbine Powered Technology v. David and Colleen Crowe - 4:19-ap-00260-BMW
  Date:           Tuesday, January 21, 2020 4:57:12 PM


 As a supplement to the my email below, and my letter dated December 20, 2019 that is attached as
 an exhibit to the pending motion in the above matter, all interested parties are advised as follows
 with respect to the TES source code: the information and data contained therein includes data that
 is controlled by U.S. Export Administration Regulations (EAR) laws and U.S. International Traffic in
 Arms Regulations (ITAR) laws. Any unauthorized review, use, disclosure or distribution of this
 information and data in whole or in part without the express written consent of Tucson Embedded
 Systems, Inc. (TES), or the U.S. Government as required, is prohibited.


 From: Todd Jackson
 Sent: Monday, January 20, 2020 3:50 PM
 To: Grelda Castro <gcastro@mcrazlaw.com>; claims@recoverycorp.com; legal@marineturbine.com;
 ted@marineturbine.com; contracts@tucsonembedded.com; lbrew@mpfmlaw.com;
 ecfazb@aldridgepite.com; aaronw@w-legal.com; bstevens@jsslaw.com; fbidlack@jsslaw.com;
 'adam.nach@lane-nach.com' <adam.nach@lane-nach.com>; helen.santilli@lane-nach.com;
 knye@waterfallattorneys.com; edward.k.bernatavicius@usdoj.gov; holden@marineturbine.com;
 dan@panalaw.com
 Cc: Fred Petersen <fpetersen@mcrazlaw.com>
 Subject: RE: Turbine Powered Technology v. David and Colleen Crowe - 4:19-ap-00260-BMW

 Counsel,

 We have received the attached filing.   Be advised that TES does not authorize any filing, use, or
 disclosure of any confidential material of TES without specific, advance written authorization by TES
 and full compliance with ITAR regulations.   Consideration of any such requests of TES will require, as
 an initial matter, a protective order in a form acceptable to TES.  

 There is a reference in this filing to a meet and confer regarding a protective order, which did not
 include us, and to the possible future circulation of drafts of the same.   If any such drafts have been
 or are in the future circulated, it may expedite your processes if we are included in the
 communications relating to the same.

 Please contact me if anything regarding the above is unclear.

 Todd Jackson
 Jackson & Oden, P.C.
 1670 East River Road, Suite 260
 Tucson, Arizona 85718
 Phone (520) 884-0024
 Fax (520) 884-0025


Case 4:19-ap-00260-BMW              Doc 59 Filed 03/09/20 Entered 03/09/20 15:55:57                                      Desc
                                    Main Document    Page 6 of 19
 Website | Email

 CONFIDENTIALITY NOTICE: The information contained in this message may be protected by the attorney-client
 privilege. If you believe that it has been sent to you in error, do not read it. Please immediately reply to the sender that
 you have received the message in error. Then delete it. Thank you.




 From: Grelda Castro <gcastro@mcrazlaw.com>
 Sent: Monday, January 13, 2020 4:38 PM
 To: claims@recoverycorp.com; legal@marineturbine.com; ted@marineturbine.com;
 contracts@tucsonembedded.com; lbrew@mpfmlaw.com; ecfazb@aldridgepite.com; aaronw@w-
 legal.com; bstevens@jsslaw.com; fbidlack@jsslaw.com; 'adam.nach@lane-nach.com'
 <adam.nach@lane-nach.com>; helen.santilli@lane-nach.com; knye@waterfallattorneys.com;
 edward.k.bernatavicius@usdoj.gov; Todd Jackson <TJackson@JacksonOdenLaw.com>;
 holden@marineturbine.com; dan@panalaw.com
 Cc: Fred Petersen <fpetersen@mcrazlaw.com>
 Subject: Turbine Powered Technology v. David and Colleen Crowe - 4:19-ap-00260-BMW

 Attached is the Limited Objection to Amended Motion to File Confidential
 Information and Documents Under Seal (AP DE 40), filed today.

 Sincerely,

  Grelda Castro
  Legal Assistant




  259 N. Meyer Avenue
  Tucson AZ 85701-1090
  Phone 520.624.8886
  Fax 520.798.1037

  website | vCard | map | email

 CONFIDENTIALITY NOTICE: This communication constitutes an electronic communication within the meaning of the Electronic
 Communications Privacy Act, 18 USC 2510, and its disclosure is strictly limited to the recipient intended by the sender of this
 message. This communication may contain confidential and privileged material for the sole use of the intended recipient
 and receipt by anyone other than the intended recipient does not constitute a loss of the confidential or privileged nature of
 the communication. Any review or distribution by others is strictly prohibited. If you are not the intended recipient please
 contact the sender by return electronic mail and delete all copies of this communication.




Case 4:19-ap-00260-BMW                   Doc 59 Filed 03/09/20 Entered 03/09/20 15:55:57                                    Desc
                                         Main Document    Page 7 of 19
1
2                            Exhibit “B”
3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


 Case 4:19-ap-00260-BMW   Doc 59 Filed 03/09/20 Entered 03/09/20 15:55:57   Desc
                          Main Document    Page 8 of 19
Case 4:19-ap-00260-BMW   Doc 59 Filed 03/09/20 Entered 03/09/20 15:55:57   Desc
                         Main Document    Page 9 of 19
Case 4:19-ap-00260-BMW   Doc 59 Filed 03/09/20 Entered 03/09/20 15:55:57   Desc
                         Main Document   Page 10 of 19
Case 4:19-ap-00260-BMW   Doc 59 Filed 03/09/20 Entered 03/09/20 15:55:57   Desc
                         Main Document   Page 11 of 19
Case 4:19-ap-00260-BMW   Doc 59 Filed 03/09/20 Entered 03/09/20 15:55:57   Desc
                         Main Document   Page 12 of 19
Case 4:19-ap-00260-BMW   Doc 59 Filed 03/09/20 Entered 03/09/20 15:55:57   Desc
                         Main Document   Page 13 of 19
Case 4:19-ap-00260-BMW   Doc 59 Filed 03/09/20 Entered 03/09/20 15:55:57   Desc
                         Main Document   Page 14 of 19
Case 4:19-ap-00260-BMW   Doc 59 Filed 03/09/20 Entered 03/09/20 15:55:57   Desc
                         Main Document   Page 15 of 19
Case 4:19-ap-00260-BMW   Doc 59 Filed 03/09/20 Entered 03/09/20 15:55:57   Desc
                         Main Document   Page 16 of 19
Case 4:19-ap-00260-BMW   Doc 59 Filed 03/09/20 Entered 03/09/20 15:55:57   Desc
                         Main Document   Page 17 of 19
1
2                            Exhibit “C”
3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


 Case 4:19-ap-00260-BMW   Doc 59 Filed 03/09/20 Entered 03/09/20 15:55:57   Desc
                          Main Document   Page 18 of 19
Case 4:19-ap-00260-BMW   Doc 59 Filed 03/09/20 Entered 03/09/20 15:55:57   Desc
                         Main Document   Page 19 of 19
